Citation Nr: 0124826	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  95-17 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of $8,740.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active military service from June 8, 1966 to 
December 14, 1972.  By Administrative Decision in November 
1987 the Houston Regional Office (RO) determined that his 
discharge for the period of service from June 8, 1966 to June 
26, 1971 was considered to have been under honorable 
conditions for Department of Veterans Affairs (VA) benefit 
purposes, while the discharge for the period from June 27, 
1971 to December 14, 1972 was considered to have been issued 
under dishonorable conditions.  38 C.F.R. §§ 3.12(c), 
3.13(c).  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1995 decision of the Committee on Waivers and 
Compromises (the Committee) at the Houston VARO.  In February 
2000, the Board remanded this matter for additional 
development of the evidence and for due process 
considerations, to include consideration of the issue of the 
validity of the debt.

Pursuant to the Board's remand, the RO provided the veteran 
with an audit of his account in August 2000.  In March 2001, 
he was also provided a detailed explanation of the reasons 
for the creation of the overpayment at issue in this case.  
The veteran has not expressed further concern or disagreement 
with the amount or validity of the debt.  Thus, as the Board 
is satisfied that the debt at issue here was properly 
created, the question need be examined no further.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

While this matter was in remand status, the veteran was 
charged with another overpayment of improved pension 
benefits, in the calculated amount of $3,304.  This 
additional overpayment resulted from his failure to timely 
notify VA of a change in his marital status.  The veteran 
requested a waiver of recovery of this overpayment and in an 
August 2001 decision, the Committee denied his request.  The 
veteran was notified of this adverse decision, and of his 
procedural and appellate rights, by letter dated later that 
month.  As the record contains no indication that he 
initiated an appeal of that determination, the Board does not 
have jurisdiction to consider the issue of entitlement to a 
waiver of recovery of the $3,304 improved pension 
indebtedness.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101 
(2001) (defining Board's jurisdiction).  Rather, the Board 
will limit its consideration to the issue set forth on the 
cover page of this decision.

A review of the record discloses that the $8,740 overpayment 
at issue in this case has been recouped in full.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board will consider whether waiver of 
the overpayment is in order.  See also Narron v. West, 13 
Vet. App. 223 (1999).


FINDINGS OF FACT

1.  The veteran was notified on numerous occasions that the 
amount of his pension depended on his family income, and that 
he was required to report all income from any source; he was 
advised that failure to report all changes in family income 
immediately could result in the creation of an overpayment 
which was subject to repayment.

2.  His spouse received income beginning in 1991, which he 
did not report to VA.

3.  The RO has calculated the veteran was paid $8,740 in 
improved pension benefits to which he had no legal 
entitlement.

4.  The overpayment at issue was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.

5.  The veteran was entirely at fault in creating the debt 
here at issue and his failure to recover the overpaid 
benefits would result in unfair gain to him; these elements 
outweigh any other considerations with regard to equity and 
good conscience.


CONCLUSION OF LAW

Recovery of the $8,740 overpayment of pension benefits would 
not violate the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  VA has recently issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45620, et seq. (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v.  Derwinski, 1 Vet. App. 308 (1991).  In this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, the Board finds that VA's duties to the 
veteran have nonetheless been fulfilled with respect to the 
issue on appeal.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102, 5103 
(West Supp. 2001).  In this case, the Board concludes that 
the discussions in the Committee's decision, the Statement of 
the Case, the Board's remand, and the Supplemental Statement 
of the Case informed the veteran and his representative of 
the information and evidence needed to substantiate the claim 
and complied with VA's notification requirements.

Second, VA has a duty to make reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C. 
§ 5103A.  Here, the veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  There is no 
indication in this case that the veteran's claim for benefits 
is incomplete.  

In sum, the Board concludes that the RO has complied with, or 
gone beyond, the mandates of the new legislation and its 
implementing regulations.  Again, there is no indication that 
there now exists any additional evidence from any source that 
could substantiate the claim that has not been obtained.  
Clearly, the RO has dealt with the merits of the claim and it 
did not base its determination on the concept of a well-
grounded claim.  The RO has also provided the veteran, on 
several occasions, with clear notice of the evidence 
considered and the types of evidence he needed to submit to 
support his claim.  Thus, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1994).

Thus, under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and assist the veteran in this case; thus, any further 
development and expenditure of VA's limited resources is not 
warranted.  

I.  Factual Background

A review of the record shows that, effective August 1988, the 
RO awarded the veteran improved pension benefits.  By 
February 1989 letter, he was notified of the award and 
advised that his pension was based on his family income.  He 
was further advised that, in the event that his family income 
changed, an adjustment would be made to his payment.  The 
letter explained that he must, therefore, notify VA 
immediately of any changes in his family income.  Attached to 
the award letter was VA Form 21-8768, which again instructed 
him to notify VA immediately of any change in income or net 
worth, or any change in his marital status.

The record reveals that the veteran continued to receive 
pension benefits at the rate for a single veteran with no 
dependents.  He was again advised by October 1989, October 
1990, and October 1991 letters that his pension award was 
based on family income and that he was required to notify the 
VA immediately of any change in income or net worth or any 
change in his marital status.

In October 1991, the veteran contacted the RO to advise that 
he had been married earlier that month.  Pursuant to the RO's 
request, in January 1992, he submitted an Eligibility 
Verification Report on which he listed his family income.  
Specifically, he reported that his spouse had received no 
wages from employment, nor had she received income from any 
other source.  

In February 1992, the RO notified the veteran that his VA 
pension award had been amended to reflect an additional 
allowance for his spouse, effective November 1991.  He was 
again clearly advised that the rate of his pension was based 
on his reported family income.  Specifically, he was advised 
that his pension award was based on his reports that his 
spouse received no income from any source.  He was again 
advised that he was required to notify the VA immediately of 
any change in his family income, and that failure to promptly 
inform the VA of such changes would result in the creation of 
an overpayment of benefits that would be subject to recovery.

As a condition for the continued receipt of his VA pension 
benefits, the veteran was required to complete annual 
Eligibility Verification Reports (EVR).  The EVR form 
requested that he provide information about all family income 
from any source.  On his EVRs received in November 1992, 
October 1993, and October 1994, he reported that his spouse 
had not worked in the previous year, nor had she received 
wage income, or income from any other source.  Based on these 
EVRs, the RO continued his pension award.  He was again 
notified on these occasions that the amount of his pension 
depended on family income, and that he was required to report 
all family income from any source.

Thereafter, the RO discovered that the veteran's spouse had, 
in fact, received wage income beginning in 1991, which he had 
not previously reported.  The RO has indicated that her 
employers subsequently verified the receipt of this income.  
Thereafter, the RO retroactively reduced the veteran's 
pension to reflect receipt of this previously-unreported 
family income.  He was advised that the RO action had 
resulted in an overpayment which was subject to recovery.  

The veteran requested a waiver of recovery of this 
overpayment, claiming that he was financially unable to repay 
the debt.  In support of his claim, he submitted a Financial 
Status Report in January 1995 on which he indicated that his 
monthly family income, consisting of VA pension and Social 
Security Administration (SSA) disability benefits, totaled 
$1,261.  He reported that his monthly expenses consisted of 
$200 for rent/mortgage, $425 for food, $310 for utilities, 
and $600 for health care expenses, totaled $1,535, leaving 
him with a monthly shortfall of $274.

In a February 1995 decision, the Committee denied the 
veteran's request for waiver, finding that he had committed 
bad faith in creating the debt at issue in this case.  The 
veteran appealed the Committee's determination, arguing that 
repayment would create a severe financial hardship and defeat 
the purpose for which the pension benefit was originally 
intended.  

In April 2000, the veteran submitted another Financial Status 
Report on which he indicated that his monthly expenses 
consisted of $300 for rent or mortgage, $250 for food, $215 
for utilities, a $339.40 car payment, $109 for car insurance, 
and $600 for a health care provider.  These expenses totaled 
$1,813.40.  The veteran indicated that his assets consisted 
of $25 cash in the bank and a 1999 Ford Escort.  He did not 
provide a clear listing of his monthly income, although it 
appears that his monthly income consisted of $728 in SSA 
disability benefits and $1,073 in VA pension benefits, for a 
total of $1,801, producing a monthly shortfall of $12.40.

In a June 2001 Supplemental Statement of the Case, the 
Committee apparently concluded that the veteran did not 
commit bad faith in the creation of the debt at issue here.  
After considering the six elements pertaining to equity and 
good conscience, the Committee concluded that a waiver of 
recovery of the $8,740 overpayment was not warranted.  

II.  Law and Regulations

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  In other words, any indication that the veteran 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with his receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the 
overpayment.  This parallels the "clean hands" doctrine 
familiar in equity cases; only if a veteran is free from all 
taint of fraud in connection with his claim for benefits may 
waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555 
(1992).

In this case, the Committee has apparently determined that 
the veteran was free from fraud, misrepresentation or bad 
faith in the creation of the instant overpayment.  The Board 
has significant reservations about this finding in view of 
the facts of this case.  Nonetheless, to avoid any 
possibility of prejudice, the Board will not revisit that 
issue, and as such, tacitly concurs with the determination by 
the RO in this respect.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

As the Board has conceded that the veteran's actions did not 
represent fraud, misrepresentation or bad faith, the next 
issue to be addressed is whether the collection of the debt 
would be contrary to the principles of equity and good 
conscience.

The applicable regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2001).  In such a 
determination, consideration will be given to six elements 
which include the degree of fault of the debtor; a balancing 
of fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 
(2001).

III.  Analysis

As set forth above, the first element for consideration is 
"fault of the debtor," defined as "[w]here actions of the 
debtor contribute to creation of the debt."  38 C.F.R. § 
1.965(a)(1) (2001).  In this case, the Board finds that the 
fault in the creation of the overpayment at issue here lies 
exclusively with the veteran, as it was caused solely by his 
inaccurate reporting of his spouse's income.  The record 
reveals that he was repeatedly and clearly advised that the 
rate of his VA pension was directly related to his family 
income and that an adjustment in the payments would be made 
whenever his income changed.  He was also repeatedly and 
clearly advised of the importance of promptly reporting 
relevant and accurate financial information to VA.  
Nonetheless, on several occasions he reported that his spouse 
had not worked and had received no wage income when, in fact, 
she had.  In sum, the veteran's failure to provide an 
accurate report of his family income resulted in this 
overpayment.

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (2001).  This element requires weighing 
the fault of the debtor against the fault of VA.  In that 
regard, it is clear that the debt was created solely due to 
the veteran's failure to report his family income accurately.  
The Board finds that VA bears no fault in the creation of 
this debt; rather, pension was awarded in reliance on 
inaccurate financial information which he provided.  
Moreover, the record shows that VA took prompt action once 
the accurate, additional income was discovered.

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3) (2001).  The 
Financial Status Reports completed by the veteran show that 
his monthly expenses exceed his monthly income.  Assuming the 
veracity of this reported financial information, the Board 
finds that repayment of the outstanding indebtedness would 
cause financial hardship.  

It is also noted that the fourth element concerns whether 
recovery of the overpayment would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(2001).  In this case, the pension benefits paid to the 
veteran are derived from a needs-based program intended to 
assure that beneficiaries are able to meet their basic needs.  
The veteran currently receives income from SSA and VA which 
appears sufficient to provide for his basic needs.  In this 
regard, it is noted that he apparently purchased and financed 
a new car relatively recently.  Thus, recovery of the 
overpayment would not defeat the purpose of the benefits 
originally authorized.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2001).  
In this case, the veteran received additional VA benefits to 
which he was not entitled under the law.  Under the 
circumstances in this case, nonrecovery of such a windfall 
would clearly produce unjust enrichment and unfair gain to 
the veteran; such a situation cannot be justified here 
especially since this is a VA program for needy recipients 
vying for limited government resources.  The failure of the 
Government to insist on its right to repayment of this debt 
would result in the veteran's unjust enrichment at the 
expense of taxpayers and other VA beneficiaries.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (2001).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance on receipt of VA benefits, nor is there any evidence 
that he did so.

After carefully weighing all relevant factors set forth 
above, the Board finds that recovery of the overpayment of 
$8,740 overpayment was not against the principles of equity 
and good conscience.  For the reasons indicated above, the 
Board finds that the significant fault on the part of the 
veteran, as well as the unjust enrichment which would accrue 
from a waiver, overwhelmingly outweigh any element tending to 
support a waiver of recovery of the overpayment in this case.  
As a matter of equity, his request for waiver must be denied.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the calculated amount of $8,740 is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

